Pee Curiam.
The petitioner, through'the attorney general, has filed an information charging filie respondent, an attorney and counselor of this court, with forging the name of his client to an order for money, uttering the same and receiving the money thereon, and with collecting and appropriating to his own use money belonging to his client, and failing and refusing to turn over the same to its owner upon proper demand.
Upon completion of service, a referee was appointed by the court to take the testimony and report findings of fact. This has been done, and the evidence accompanying the report abundantly sustains the findings made by the referee which are, in substance, that the truth of the charges is established.
The findings of fact are, therefore, approved and made the findings of the court. The judgment is that the license of respondent heretofore granted by this court be, and the same is hereby, revoked; that he be no longer permitted to practice as an attorney in this state; and that his name be, and the same is, hereby stricken from the roll of attorneys of this state.